              Case 1:18-cv-02829-RA Document 29 Filed 08/10/20 Page 1 of 2

                                                                         USDC-SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC#:
 LANA AFERZON,                                                           DATE FILED: 8-10-20
                                Petitioner,

                           v.                                            18-CV-2829 (RA)

 172 MADISON NP HOLDING, LLC, 172                                             ORDER
 MADISON NP MEMBER, LLC, AND LUIZA
 DUBROVSKY,
                   Respondents.



RONNIE ABRAMS, United States District Judge:
       Petitioner Lana Aferzon filed this petition to enforce judgment on April 3, 2018. Dkt. 4. On

January 10, 2019, Petitioner’s prior attorneys were relieved as counsel, and Petitioner was instructed to

inform the Court of her next steps, including whether she intended to obtain or had obtained new counsel.

See Dkts. 18, 19. Petitioner subsequently indicated that she was in the process of retaining new counsel.

See Dkts. 23, 24. On May 21, 2020, the Court ordered Petitioner to submit a status update no later than

June 22nd. See Dkt. 27. The Court advised Petitioner that if she failed to do so, the case may be

dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See id. A copy of

the Court’s May 21st Order was mailed to Petitioner on May 28, 2020. Having not received any

submission from Petitioner in response to the May 21st Order, on July 6, 2020, the Court ordered

Petitioner to submit a status letter no later than July 24, 2020. See Dkt. 28. The Court again advised

Petitioner that if she failed to do so, the Court would dismiss this action for failure to prosecute pursuant

to Rule 41(b). A copy of the Court’s July 6th Order was mailed to Petitioner that same day. As of

today’s date, however, Petitioner has not responded to the Court’s May 21st or July 6th Orders, nor has

she otherwise indicated that she intends to pursue this action.

       Rule 41(b) of the Federal Rules of Civil Procedure provides that a district court may dismiss an

action if “the plaintiff fails to prosecute or to comply with [the] rules or a court order.” Fed. R. Civ. P.
               Case 1:18-cv-02829-RA Document 29 Filed 08/10/20 Page 2 of 2


41(b); see also Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014). Under Rule 41(b), a district court

may dismiss an action sua sponte for failure to prosecute after notifying the plaintiff. See LaSane v.

Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001). Because the Court has not received any

response from Petitioner, including any indication that she intends to pursue this case, the instant action

is dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Petitioner and indicate

proof of service on the docket.

SO ORDERED.

Dated:      August 10, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
